ON MOTION

ORDER

Wilfredo Rodriguez moves for reconsideration of the court’s May 30, 2008,—Fed.Appx.-, order dismissing his petition for review for failure to file a Fed. Cir. *347R. 15(c) Statement Concerning Discrimination.
Petitioner has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s May 30, 2008 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Petitioner’s brief is due on or before August 26, 2008.